Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted Remarks, filed July 27th, 2022, cancelling claims 4 and 14; amending claims 1, 2,6,10, 11, 12, 15, and 16; submitting new claims 20 and 21; and leaving the remaining claims as previously filed.
Regarding the 35 U.S.C. § 101 rejection, Applicant has amended the claim language, rendering the rejection moot.
Regarding the 35 U.S.C. § 103 rejections, Applicant has submitted Remarks pertaining to the amended claims. Examiner has considered the arguments pertaining to the amended claims and has responded accordingly in the current Office Action.

Claim Objections
Claim 6 and 21 are objected to because of the following informalities:  
Claim 6 lines 1 and 2 cite “…the plurality of air volume calculation formulars include…” which should be amended to read “…the plurality of air volume calculation formula[[
Claim 21 lines 2 and 4 cite “formulars.” Please amend to read “formula[[.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1)
Regarding claim 1, Pradelle teaches a (…omitted claim language…) air volume control method (column 1 lines 32 to 38) implemented by a processor (20, computer), comprising: 
acquiring a target air volume (column 5 lines 6 to 9) for a ventilation device (10, fan); 
detecting a present rotational speed and a present torque (column 3 lines 41 to 44) of a motor (16, motor) of the ventilation device (10, fan);  
determining one of a plurality of air volume intervals in which the target air volume falls (column 6 lines 41 to 44; column 6 lines 15 to 35; column 7 lines 5 to 8), a plurality of air volume calculation formulas corresponding to the plurality of air volume intervals (column 5 lines 11 to 15), respectively; 
(…omitted limitations…)
and calculating, based on the selected one of the plurality of air volume calculation formulas (column 5 lines 11 to 15), a present air volume (column 5 lines 16 to 24) corresponding to the present rotational speed and the present torque (column 3 lines 41 to 44); and 
adjusting motor parameters of the ventilation device (10, fan) according to a difference between the present air volume and the target air volume (column 5 lines 16 to 24; column 5 lines 38 to 57). 
However, although Pradelle does teach air volume calculation formulas, Pradelle does not expressly teach selecting [[an]] one of the plurality of air volume calculation [[formula]] formulas that correspond to the determined one of the plurality of air volume intervals 
Fenton teaches selecting [[an]] one of the plurality of air volume calculation [[formula]] formulas that correspond to the determined one of the plurality of air volume intervals 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Pradelle to include selecting [[an]] one of the plurality of air volume calculation [[formula]] formulas that correspond to the determined one of the plurality of air volume intervals 
Additionally, although Pradelle and Fenton do not expressly state that their respective invention relate to constant air volume systems per se, Pradelle does teach how to account for variations in the network while both pieces of prior art teach how to control to a volume of air specified, inherently teaching a constant (bolded to emphasize reference to omitted claim language) air volume control method.
Regarding claim 5, as applied to claim [[4]] 1, the combined teachings teach the invention as described above and further teach wherein the plurality of air volume intervals are obtained by division according to one or more preset critical values (Pradelle: column 5 lines 11 to 15; column 7 lines 5 to 8).
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach 
wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume (Pradelle: column 5 lines 16 to 24; column 5 lines 38 to 57) includes: 
calculating a target rotational speed of the motor according to the target air volume, the present air volume, and the present rotational speed (Pradelle: column 5 lines 4 to 28; column 3 lines 41 to 44; Figure 2).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach 
wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume (Pradelle: column 5 lines 16 to 24; column 5 lines 38 to 57) includes: 
calculating a first target rotational speed of the motor (Pradelle: 16, motor) according to the target air volume, the present air volume, and the present rotational speed (Pradelle : column 5 lines 4 to 28; column 3 lines 41 to 44; Figure 2); and 
performing a first calculation according to the first target rotational speed to obtain a first air volume and performing a second calculation according to the first air volume, the target air volume, and the first target rotational speed to obtain a second target rotational speed, and repeating the first calculation and the second calculation until a calculated N-th air volume corresponding to an N-th target rotational speed is consistent with the target air volume (Pradelle: column 5 lines 48 to 57: …successive approximations…).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above and further teach a non-transitory computer readable storage medium (Pradelle: 26, memory; abstract) storing a computer program (Pradelle: Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57) that, when being executed by [[a]] the processor (Pradelle: 14, central calculation unit), cause the processor (Pradelle: 14, central calculation unit) to perform the method according to claim 1.
Additionally, although Pradelle itself does not expressly teach the entire method according to claim 1, Fenton also teaches one or more controllers (Fenton: 28; paragraph 0024) that perform operations of motor control. In the context of the preceding claim 1 which the claim 10 is dependent on, the addition of the limitations of claim 1 taught by the controllers of Fenton would have been combined in a computer program executed by a controller (teaching the limitation “to perform the method according to claim 1”).
Regarding claim 21, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein selecting the one of the plurality of air volume calculation formulars includes selecting, without using the present torque and a target torque corresponding to the target air volume, the one of the plurality of air volume calculation formulars.
Fenton further teaches wherein selecting the one of the plurality of air volume calculation formulars (paragraph 0034 and paragraph 0035:… The combination of blower speeds also includes a situation/occurrence where one of the blowers 14, 16 is turned off--i.e., if the total air flow required is less than the max airflow of one of the blowers…) includes selecting, without using the present torque and a target torque corresponding to the target air volume (paragraph 0036), the one of the plurality of air volume calculation formulars (paragraph 0035) to address if the total air flow required is less than the max airflow of one of the blowers (paragraph 0035).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include wherein selecting the one of the plurality of air volume calculation formulars includes selecting, without using the present torque and a target torque corresponding to the target air volume, the one of the plurality of air volume calculation formulars in view of the further teachings of Fenton to address if the total air flow required is less than the max airflow of one of the blowers.
Claims 2, 3, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1) and in further view of Sasaki (US Publication No. 20170350404).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein 
plurality of air volume calculation formulas include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

Sasaki teaches wherein 
plurality of air volume calculation formulas include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

(paragraphs 0065 and 0066; equation 8) 

to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein selecting the air volume calculation formula and calculating the present air volume includes: calculating the present air volume corresponding to the present rotational speed and the present torque according to the air volume calculation formula
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

in view of the teachings of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
	Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance
Sasaki teaches wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance (paragraphs 0066 and 0065: …conducting an experiment…) to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance in view of the further teaching of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach
wherein the plurality of air volume calculation forumlars include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

Sasaki further teaches:
wherein the air volume calculation formula includes:
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume. 

(paragraphs 0065 and 0066; equation 8)

to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
wherein the plurality of air volume calculation forumlars include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

in view of the teachings of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
Regarding claim 20, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach wherein at least one of C2 and C4 is a non-zero coefficient.
Sasaki teaches wherein at least one of C2 and C4 is a non-zero coefficient (Figure 4, paragraphs 0060 and 0061) 
to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein at least one of C2 and C4 is a non-zero coefficient in view of the further teachings of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1) and in further view of Hu (US Patent No. 9803881 B2).
Regarding Claim 9, as applied to claim 1, the combined teachings teach the invention as described above further teach wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume (Pradelle: column 5 lines 16 to 24; column 5 lines 38 to 57) includes: 
determining the difference between the target air volume and the present air volume by comparison (Pradelle : column 5 lines 4 to 28; column 5 lines 42 to 43; Figure 2); and 
performing proportional control or proportional integral control according to the difference (Pradelle: column 5 lines 48 to 57), (…omitted claim language…)
but do not expressly teach to obtain a target torque of the motor corresponding to the target air volume. 
Hu teaches wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume includes: (column 1 line 57 to column 2 line 38) 
determining the difference between the target air volume and the present air volume by comparison (column 2 lines 15 to 17: …comparing the target air volume Qref with the calculated air volume Qc by the microprocessor control unit of the motor controller…); and 
performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume (column 2 lines 28 to 38).
to collect the raw data comprising torque and air volume parameters (column 5 line 66 to column 6 line 13) which affect how the functional relation formula is acquired (column 2 lines 45 to 57).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume includes: 
determining the difference between the target air volume and the present air volume by comparison; and 
performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume
in view of the teachings of Hu to collect the raw data comprising torque and air volume parameters which affect how the functional relation formula is acquired.
In other words, the combined teachings and Pradelle teach most of the claim limitations but do not expressly teach that the method of control is for the purpose of obtaining a target torque of the motor corresponding to the target air volume. Pradelle teaches monitoring other parameters (column 3 lines 41 to 44; column 2 lines 47 to 51) and formulas (column 5 lines 11 to 15) but again, does not expressly teach a target torque. Hu teaches a similar method of speed control that more explicitly teaches recording the target torque of the motor corresponding to the target air volume which affect how the functional relation formula is acquired.

Claims 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1).
Regarding claim 11, Pradelle teaches a ventilation device comprising:
A memory (26, memory; abstract) storing a computer program (Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57); and 
a processor (14, central calculation unit) configured to execute the computer program (Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57) to 
acquiring a target air volume (column 5 lines 6 to 9);
detect a present rotational speed and a present torque (column 3 lines 41 to 44) of a motor (16, motor) of the ventilation device (10, fan);  
determine one of a plurality of air volume intervals in which the target air volume falls (column 6 lines 41 to 44; column 6 lines 15 to 35; column 7 lines 5 to 8), a plurality of air volume calculation formulas corresponding to the plurality of air volume intervals (column 5 lines 11 to 15), respectively; 
(…omitted limitations…)
and calculating, based on the selected one of the plurality of air volume calculation formulas (column 5 lines 11 to 15), a present air volume (column 5 lines 16 to 24) corresponding to the present rotational speed and the present torque (column 3 lines 41 to 44); and 
adjust motor parameters of the ventilation device (10, fan) according to a difference between the present air volume and the target air volume (column 5 lines 16 to 24; column 5 lines 38 to 57). 
However, although Pradelle does teach air volume calculation formulas, Pradelle does not expressly teach select [[an]] one of the plurality of air volume calculation [[formula]] formulas that corresponds to the determined one of the plurality of air volume intervals 
Fenton teaches select [[an]] one of the plurality of air volume calculation [[formula]] formulas that corresponds to the determined one of the plurality of air volume intervals 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Pradelle to include select [[an]] one of the plurality of air volume calculation [[formula]] formulas that corresponds to the determined one of the plurality of air volume intervals 
Regarding claim 15, as applied to claim [[14]] 11, the combined teachings teach the invention as described above and further teach wherein the plurality of air volume intervals are obtained by division according to one or more preset critical values (Pradelle: column 5 lines 11 to 15; column 7 lines 5 to 8).
Regarding claim 17, as applied to claim 11, the combined teachings teach the invention as described above and further teach 
wherein the processor (Pradelle: 14, central calculation unit) is further configured to execute the computer program (Pradelle: Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57) to:
calculate a target rotational speed of the motor (Pradelle: 16, motor) according to the target air volume, the present air volume, and the present rotational speed (Pradelle : column 5 lines 4 to 28; column 3 lines 41 to 44; Figure 2).
Regarding claim 18, as applied to claim 11, the combined teachings teach the invention as described above and further teach 
wherein the processor (Pradelle: 14, central calculation unit) is further configured to execute the computer program (Pradelle: Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57) to:
calculating a first target rotational speed of the motor (Pradelle: 16, motor) according to the target air volume, the present air volume, and the present rotational speed (Pradelle : column 5 lines 4 to 28; column 3 lines 41 to 44; Figure 2); and 
perform a first calculation according to the first target rotational speed to obtain a first air volume and perform a second calculation according to the first air volume, the target air volume, and the first target rotational speed to obtain a second target rotational speed, and repeat the first calculation and the second calculation until a calculated N-th air volume corresponding to an N-th target rotational speed is consistent with the target air volume (Pradelle: column 5 lines 48 to 57: …successive approximations…).
Claims 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1) and in further view of Sasaki (US Publication No. 20170350404).
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach 
wherein 

the plurality of air volume calculation formulas include 
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

Sasaki teaches 
wherein 
plurality of air volume calculation formulas include 
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

(paragraphs 0065 and 0066; equation 8) 

to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein 

the plurality of air volume calculation formulas include 
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

in view of the teachings of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
	Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above but do not expressly teach wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance.
Sasaki teaches wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance (paragraphs 0066 and 0065: …conducting an experiment…) to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance in view of the further teaching of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
Regarding claim 16, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach
wherein the plurality of air volume calculation formulas include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

Sasaki further teaches:
wherein the plurality of air volume calculation formulas include 
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume. 

(paragraphs 0065 and 0066; equation 8)

to account for the case where the pressure in the air flow passage is changed (paragraph 0065; abstract) and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value (paragraph 0031).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
wherein the plurality of air volume calculation forumlars include 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

in view of the teachings of Sasaki to account for the case where the pressure in the air flow passage is changed and allows the air flow to track a predetermined air flow value at a high speed and to stably converge at the predetermined air flow value.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US Patent No. 5269660 A) in view of Fenton (US Publication No. 20140323030 A1) and in further view of Hu (US Patent No. 9803881 B2).
Regarding Claim 19, as applied to claim 1, the combined teachings teach the invention as described above further teach 
wherein the processor (Pradelle: 14, central calculation unit) is further configured to execute the computer program (Pradelle: Column 3 lines 32 to 40; column 5 lines 4 to 10; column 5 lines 48 to 57) to:
determine the difference between the target air volume and the present air volume by comparison (Pradelle: column 5 lines 4 to 28; column 5 lines 42 to 43; Figure 2); and 
performing proportional control or proportional integral control according to the difference (Pradelle: column 5 lines 48 to 57), (…omitted claim language…)
but do not expressly teach to obtain a target torque of the motor corresponding to the target air volume. 
Hu teaches 
wherein the processor (a microprocessor control unit; abstract) is further configured to execute the computer program to (column 1 line 57 to column 2 line 38):
determine the difference between the target air volume and the present air volume by comparison (column 2 lines 15 to 17: …comparing the target air volume Qref with the calculated air volume Qc by the microprocessor control unit of the motor controller…); and 
performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume (column 2 lines 28 to 38).
to collect the raw data comprising torque and air volume parameters (column 5 line 66 to column 6 line 13) which affect how the functional relation formula is acquired (column 2 lines 45 to 57).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include 
wherein the processor is further configured to execute the computer program to:
determine the difference between the target air volume and the present air volume by comparison; and 
performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume
in view of the teachings of Hu to collect the raw data comprising torque and air volume parameters which affect how the functional relation formula is acquired.
In other words, the combined teachings and Pradelle teach most of the claim limitations but do not expressly teach that the method of control is for the purpose of obtaining a target torque of the motor corresponding to the target air volume. Pradelle teaches monitoring other parameters (column 3 lines 41 to 44; column 2 lines 47 to 51) and formulas (column 5 lines 11 to 15) but again, does not expressly teach a target torque. Hu teaches a similar method of speed control that more explicitly teaches recording the target torque of the motor corresponding to the target air volume which affect how the functional relation formula is acquired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (Foreign Patent CN 105135608 A) teaches a constant air quantity controlling method of electrical machine and air conditioner fan.
Patel (US Publication No. 20180004171) teaches an HVAC system using model predictive control with distributed low-level airside optimization and airside power consumption model.
Salsbury (US Publication No. 20180252422) teaches a control system with maximum time constant estimation.
Hu (Foreign Patent WO2015106385A1) teaches a constant air volume control method applied to ECM in HVAC system.
Benson (US Patent No. 10138901 B2) teaches systems and methods for implementing a fan array with quick connect and modular control.
Hopkins (US Patent No. 8398365 B2) teaches modular fan units with sound attenuation layers for an air handling system.
Nordby (US Patent No. 5447414 A) teaches a constant air flow control apparatus and method.
Fujimoto (US Patent No. 9732971 B2) teaches an air-conditioning device and method for controlling air-conditioning device.
Hu (US patent No. 9347453 B2) teaches a method for controlling air volume.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762